DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/255,492 in view of Negi et al. (Negi), U.S. Publication No. 2018/0211023. 
Current Application:
Copending Application:
Rationale:
Claim 26:  A non-transitory computer-readable medium storing an application program that is executed by a body processor included in a user device which is a portable device possessed by a user and causes the user device to function as a terminal for utilizing an online service provided through the Internet by a service providing server via an intermediate service provided by an intermediate server different from the service providing server, wherein the user device is provided with an IC chip including a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and a processor that has at least an authentication function of executing the user authentication by comparing information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key, the application program causes the user device to function as: a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a login request including the created electronic signature to the intermediate server through the Internet.
Claim 15:  A non-transitory computer-readable medium storing an application program that is executed by a body processor included in a user device which is a portable device possessed by a user and causes the user device to function as a terminal using an online service provided through the Internet by a service providing server, wherein the user device is provided with an IC chip including; a memory that non-transitorily stores at least personal information used for user authentication to confirm validity of a party using the user device, a private key of the user, a public key of the user paired with the private key, and an electronic certificate of the user including the public key, and a processor that has at least an authentication function of executing the user authentication by collating information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the private key, and wherein the application program causes the user device to function as; a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and a transmission unit configured to execute the electronic signature on a message describing information necessary for a procedure of the online service using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a procedure request including a message with the electronic signature to the service providing server through the Internet.
The current application states “comparing information” which is the same as the copending application’s “collating information”.  Collating is comparing and analyzing information collected.

The current application states “a login request” which is considered as “a procedure request” as mentioned in the copending application.

The copending application does not mention an intermediate server however, Negi teaches a client computer as an intermediate server between the smartphone and the host server as shown in figure 1.  Also, see paragraphs [0146]-[0152] for discussing how the client computer acts as the intermediate server.  It would have been obvious to include Negi’s teaching for enhancing security online.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Flynn et al. (Flynn), U.S. Publication No. 2016/0048688.
Regarding Claim 26, Negi discloses a non-transitory computer-readable 
medium (see figure 2) storing an application program that is executed by a body processor (see figure 2) included in a user device (i.e., smartphone 101; see figure 1) which is a portable device possessed by a user (see paragraph [0079]) and causes the user device to function as a terminal for utilizing an online service (i.e., online banking service; see paragraph [0079]) provided through the Internet (i.e., internet 104; see figure 1) by a service providing server (i.e., host server 103; see figure 1) via an intermediate service (i.e., client computer 102; see figure 1 and paragraphs [0079]-[0080]) provided by an intermediate server different from the service providing server (shown in figure 1), 
wherein the user device is provided with an IC chip (i.e., SIM card 210; see figure 3) including
a memory that non-transitorily stores (as required in figure 3) at least personal information used for user authentication to confirm validity of a party using the user device, a key of the user, and an electronic certificate of the user including the key (i.e., The secret information holding device 302 on the user-terminal side is a device that holds secret information shared with the host server 103 of the bank. The secret information holding device 302 is an example of a secret information storage unit. The signature generation device 303 on the user-terminal side is a device that calculates a hash value or the like of transfer information to calculate a signature for the transfer information. The signature generation device 303 is an example of an authentication information generation unit and a signature generation unit.; see paragraph [0087]), and
a processor (as required in figure 3) that has at least an authentication function of executing the user authentication by comparing information given from the application program with the personal information and an electronic signature function of executing an electronic signature on data given from the application program using the key (i.e., The signature generation device 303 on the user-terminal side of the SIM card 210 generates a signature by performing keyed hashing, encryption, or the like, using the transfer information and random number which have been character-recognized and the secret information 701a held in the secret information holding device 302 on the user-terminal side of the SIM card 210; see paragraph [0148]),
the application program causes the user device to function as:
a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device (i.e., The transfer information and random number which have been character-recognized and the generated signature are transmitted to the smartphone 101 and displayed by the display 208 of the smartphone 101; see paragraph [0148]), and
a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a login request including the created electronic signature to the intermediate server through the Internet (i.e., the user checks the transfer information (a transfer destination account number 1302 and a transfer amount 1303) and a random number 1304 displayed on the display 208 of the smartphone 101, and enters a displayed signature 1305 into a confirmation code input box 1205 on the confirmation screen 1201 from the input/output interface 505 of the client computer 102…the Web browsing device 507 of the client computer 102 transmits the signature entered by the user to the Web server device 405 of the host server 103; see paragraphs [0149]-[0150]).
Negi fails to disclose a private key and a public key of the user paired with the private key.
Flynn discloses a private key and a public key of the user paired with the private key (i.e., The SIM card of the smartphone may have public key stored in certificate storage. The public key may have been part of a public/private key pair generated by the cellular service provider, and may have been sent to the certificate storage of the SIM card by the cellular service provider.; see paragraph [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Flynn’s invention with Negi’s invention for providing security and protection as described in paragraphs [0001]-[0002] of Flynn.

	
Allowable Subject Matter
Claims 1-2, 5-8, 10-14, 16-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…wherein the application program causes the user 
device to function as; a user authentication unit configured to execute the user authentication using the authentication function of the IC chip based on information acquired from the party using the user device, and a transmission unit configured to create the electronic signature using the electronic signature function of the IC chip in a case where the party using the user device is confirmed to be valid through the user authentication, and transmit a login request including the created electronic signature to the intermediate server through the Internet; wherein the intermediate server includes a user information storage that stores the electronic certificate of the user as information regarding the user, and a control unit configured to check validity of the login request by verifying the electronic signature included in the login request using the electronic certificate of the user in a case where the login request is received from the user device, and permit the user device to use the intermediate service and transmits an access request to the service providing server in a case where the login request is confirmed to be valid; and wherein the service providing server includes an access control unit configured to check the validity of the access request the access request is received from the intermediate server, and permit the intermediate server to use the online service in a case where the access request is confirmed to be valid.” as required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 11, 2022